Citation Nr: 9915536	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  93-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acoustic neuroma 
of the right ear, secondary to service-connected post-
concussion syndrome.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1941 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied entitlement to 
service connection for an acoustic neuroma of the right ear, 
claimed as secondary to service-connected post-concussion 
syndrome.  The RO also denied a compensable evaluation for 
bilateral hearing loss.  This claim returns to the Board 
following remand in July 1995.

The veteran's contention that service-connected bilateral 
hearing loss has increased in severity is addressed in the 
remand portion of this decision.


FINDING OF FACT

There is no medical evidence that an acoustic neuroma of the 
right internal auditory canal is etiologically related to in-
service trauma resulting in post-concussion syndrome.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an acoustic neuroma of 
the right internal auditory canal.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect that the veteran was wounded 
twice in combat in World War II.  He was awarded a Purple 
Heart and an Oak Leaf cluster to the Purple Heart, as well as 
the Combat Infantryman Badge.  The first injury was a right 
knee wound.  The veteran sustained a second injury in 
December 1944 when a land mine exploded.  He suffered 
multiple fragment wounds, a cerebral concussion, and 
bilateral hearing loss.  The veteran now contends that he has 
an acoustic neuroma as the result of acoustic and head 
trauma.

At the time of VA examination in December 1985, following the 
veteran's initial application for compensation, the veteran 
complained of problems with headaches and equilibrium or 
balance since his 1944 combat injury.  The veteran was 
granted service connection for post-concussion syndrome, 
effective in August 1985.

VA outpatient clinical records dated in November 1990 reflect 
that the veteran complained of increasing disequilibrium.  He 
was evaluated for a possible acoustic neuroma, which was 
suggested on CT scan.  However, the veteran was unable to 
undergo VA MRI to confirm the diagnosis at that time because 
of shrapnel remaining in his head and neck.  VA treatment 
notes dated in May 1991 reflect a diagnosis of stable right 
acoustic neuroma.  A private MRI conducted in November 1992 
disclosed a 1.9-centimeter schwannoma of the right acoustic 
nerve.  

The examiner who conducted a March 1992 VA examination 
summarized his consideration of the question whether the 
history of trauma reported by the veteran could trigger an 
acoustic neuroma.  He reported that he discussed the question 
with the Chief, ENT Section, Bay Pines (Florida) VA Medical 
Center.  He concluded that there was no evidence of which 
they were aware of any causative correlation between trauma 
and acoustic neuroma.  

The physician who conducted VA examination of the veteran in 
March 1998 also summarized the history of the veteran's 
injury in service, the symptoms following that injury, 
changes in symptomatology beginning in the early 1990's.  The 
examiner concluded that the veteran had post-traumatic 
hearing loss and post-traumatic non-progressive 
disequilibrium.  The physician also concluded that the 
veteran had a small acoustic neuroma of the right internal 
auditory canal "without evidence of connection to trauma on 
December 14, 1944."  

The audiologist who conducted an April 1998 VA examination 
also summarized the veteran's service and post-service 
history as well as determining current pure tone thresholds 
and audiologic findings.  The audiologist reported that 
current audiology texts were devoid of any information 
stating cause and effect between trauma and acoustic neuroma.  
The audiologist stated that an opinion that a cause and 
effect relationship between trauma and acoustic neuroma 
"does or does not exist" would be purely speculative, since 
there was no medical literature on the question.  The 
audiologist suggested that the question of reasonable doubt 
should be applied.

Two medical examiners have stated that there is no evidence 
that there is a connection between an acoustic neuroma first 
suspected in 1990 and trauma, and an audiology examiner has 
also stated that there is no audiologic literature addressing 
such a relationship.  The Board notes that the audiology 
examiner has recommended that the doctrine of reasonable 
doubt be considered, since there was no medical literature 
indicating that it was impossible for trauma to be a 
causative factor in the development of acoustic neuroma.  
However, the audiologist's opinion about application of the 
doctrine of reasonable doubt does not correctly reflect the 
legal interpretation of that provision.  

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service.  38 U.S.C.A. 
§ 1110.  A disease or disorder which is caused by a service-
connected disability is considered part of that service-
connected disability, and may therefore also be service-
connected.  38 C.F.R. § 3.310(a).  The U.S. Court of Appeals 
for Veterans Claims (Court) has also held that additional 
disability resulting from aggravation of a non-service-
connected disorder by a service-connected disorder may be 
compensated.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Aggravation may not be conceded unless all the 
evidence of record pertaining to the manifestations of the 
disorder claimed to have been aggravated reflects that the 
disorder underwent an increase in severity.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

However, the preliminary requirement for establishing 
entitlement to any benefit authorized for veterans is that a 
claimant submit evidence that the claim is well-grounded.  38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1998).  The Board notes that its July 1995 remand did not 
find that the veteran's claim for service connection for an 
acoustic neuroma was well-grounded.  Rather, that remand 
informed that veteran that "any medical opinion which he is 
able to obtain relating his current disability to service 
would be helpful to his claim."  The veteran was also 
informed that certain private medical records to which he had 
referred in his personal hearing were not of record, and 
informed him that submission of those records might be 
helpful.  The veteran did not thereafter submit additional 
private clinical records or opinion.  

In order to establish a well-grounded, or plausible claim, 
the veteran is required to submit medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Id.  
In this case, the veteran has not submitted any medical 
evidence that his claim is plausible.  

The veteran, through his representative, also contended, at a 
personal hearing conducted in September 1992, that his 
service-connected post-concussion syndrome, including 
headache and dizziness, and his service-connected hearing 
loss, were "aggravated" by the right acoustic neuroma.  
However, the veteran has not submitted any medical evidence 
that a service-connected disability has aggravated the 
veteran's non-service-connected right acoustic neuroma.  

While the evidence reflects that the veteran's hearing has 
decreased markedly in the right ear, there is no medical 
evidence that the veteran's service-connected hearing loss is 
aggravating, that is, increasing the severity of, the 
acoustic neuroma.  Similarly, there is no medical evidence 
that disequilibrium due to service-connected post-concussion 
syndrome has increased disequilibrium due to acoustic 
neuroma.  The Court has indicated that a lay person's 
testimony alone, unsupported by medical evidence, cannot 
establish a well-grounded claim for secondary service 
connection, such as on the basis of aggravation.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998).  

Rather, the recent clinical evidence continues to reflect 
that the veteran had stable, non-progressive disturbances of 
balance, coordination, and equilibrium for more than 40 years 
after his in-service injury.  The evidence also reflects that 
the veteran's symptomatology changed in the early 1990's.  
The medical evidence establishes that the veteran's 
complaints regarding the changes in symptomatology led to 
identification and diagnosis of an acoustic neuroma, but this 
medical evidence does not in any way establish or suggest 
that any service-connected disability increased (aggravated) 
the severity of the acoustic neuroma.  

The Board notes in particular that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991); Epps, 126 F.3d at 1469; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Thus, the "recommendation" of the 
audiologist that reasonable doubt be applied in this case is 
not consistent with the current leal interpretation of 
38 U.S.C.A. § 5107.

In reaching this determination, the Board recognizes that 
this appeal is being disposed of in manner that differs from 
that used by the RO, in that the RO did not specifically 
inform the veteran that his claim was not well-grounded.  The 
Board has, therefore, considered whether the appellant has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  

Because the outcome would be the same whether the claim was 
treated as not well grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board views its discussion in its July 1995 
remand as sufficient to inform the appellant of the elements 
necessary to complete the application for the VA benefits 
claimed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board also notes that veteran was informed, in a 
May 1998 supplemental statement of case that there was no 
evidence of a relationship between the claimed condition and 
the veteran's service.

The Board further notes that, if the claim were to be decided 
on the merits, the evidence would not be in equipoise, as the 
opinion of the VA physician who conducted the March 1998 VA 
examination is of greater weight than the April 1998 
audiologist's opinion.  The VA physician opined that there 
was no evidence of connection of a small acoustic neuroma of 
the right internal auditory canal to in-service trauma.  
Therefore, absence of medical evidence disproving the claimed 
connection does not place the evidence favoring the claim in 
equipoise with the evidence against the claim.

In the absence of medical evidence establishing the 
possibility of a nexus between trauma incurred in service in 
1944 and the veteran's current diagnosis of a small acoustic 
neuroma, and in the absence of evidence that any service-
connected disability has increased the severity of a right 
acoustic neuroma, the claim is not well-grounded, and must be 
denied.


ORDER

Entitlement to service connection for an acoustic neuroma of 
the right ear, as secondary to service-connected post-
concussion syndrome, is denied.  


REMAND

The veteran contends that service-connected hearing loss 
disability has increased in severity.  The RO denied this 
claim on the basis that the current severity of the 
veteran's hearing loss is the result of intercurrent right 
acoustic neuroma.  The veteran's current hearing loss 
disability evaluation appears to be based on a December 
1985 audiology examination conducted prior to diagnosis of 
a right internal auditory acoustic neuroma in the early 
1990's.  However, the Board notes that an April 1998 
audiologic examination reflects that the veteran's left ear 
hearing acuity has decreased significantly since December 
1985, although the acoustic neuroma is on the right 
acoustic nerve.  The Board also notes that the clinical 
records reference audiologic examinations, both VA and 
private, after 1985 prior to definitive diagnosis of right 
acoustic neuroma. 

The RO should obtain the results of any and all audiologic 
examinations, VA and private, conducted during the period 
from December 1985 to May 1991, which are not already 
associated with the record.  The RO should then obtain 
medical opinion regarding the extent of the veteran's current 
right ear hearing loss attributable to non-service-connected 
right internal auditory canal acoustic neuroma and the extent 
of current left ear hearing loss attributable to non-service-
connected right internal auditory canal acoustic neuroma.  If 
the medical opinion is to the effect that the current 
severity of right ear hearing loss is entirely attributable 
to a right acoustic neuroma, or that the extent of current 
right ear hearing loss attributable to service-connected 
disability cannot be determined without speculation, the RO 
should request that the reviewer identify which audiologic 
examination reflects the maximum service-connected right ear 
hearing loss, without (or subtracting) hearing loss due to 
right acoustic neuroma.  The RO should then readjudicate the 
veteran's claim for an increased (compensable) evaluation for 
service-connected bilateral hearing loss.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
private health care providers who 
conducted private audiologic examination 
after December 1985 but prior to May 
1991, if any, and attempt to obtain those 
records or any copies of such audiologic 
reports for the relevant period available 
from Herbert Silverstein, M.D., Florida 
Otologic Center, 1961 Floyd Street, Suite 
A, Sarasota, Florida, 34239.

2.  The RO should obtain reports of all 
VA audiology examinations conducted after 
December 1985 and prior to May 1991, 
including a September 1990 audiologic 
examination referenced in a November 1990 
request for consultation.  

3.  Thereafter, the veteran should be 
afforded VA audiologic examination, to 
include audiologic testing, to determine 
the current nature and severity of his 
service-connected hearing loss.  The 
examiner(s) should review the entire 
claims folder prior to the examination so 
that pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should furnish opinions for the 
record as to (1) the extent to which the 
veteran's current left ear hearing loss 
disability is attributable to non-
service-connected right acoustic neuroma; 
and, (2) the extent to which the 
veteran's current right ear hearing loss 
is attributable to acoustic neuroma.  

If the examiner is unable to determine 
the extent of right ear hearing loss 
currently attributable to service-
connected disability, the examiner should 
identify the audiologic examination after 
December 1985 which represents maximum 
right ear hearing loss attributable to 
service-connected disability.  The 
clinical findings and reasoning which 
form the basis of the opinions should be 
clearly set forth in the examination 
report.

4.  The RO should review the claims 
folder and ensure that the directed 
development has been satisfactorily 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Thereafter, the 
RO should readjudicate the veteran's 
claim of entitlement to a compensable 
evaluation for service-connected 
bilateral hearing loss.  If the decision 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case.  They should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.




		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals


 

